Agreement by and between Zander Therapeutics, Inc. (“Zander”), KCL Therapeutics,
Inc. (“KCL”) and Regen BioPharma, Inc. (“Regen”) as of December 16, 2019. For
purposes of this Agreement Regen and KCL may be also referred to singularly or
collectively as “Licensor”. For purposes of this Agreement Regen, KCL and Zander
may be collectively referred to as the “Parties” or individually as a “Party”.
The effective date of this Agreement is December 16, 2019.

WHEREAS:

On June 23, 2015 Zander and Regen have entered into an agreement, as
amended(“License Agreement”) whereby Regen granted to Zander an exclusive
worldwide right and license for the development and commercialization of certain
intellectual property controlled by Regen for non-human veterinary therapeutic
use for a term of fifteen years.

On December 17, 2018 Regen, KCL and Zander entered into a License Assignment And
Consent agreement whereby Regen transferred and assigned to KCL all rights,
duties, and obligations of Regen under the License Agreement and KCL agreed to
assume such duties and obligations thereunder and be bound to the terms of the
License Agreement with respect thereto. KCL is a wholly owned subsidiary of
Regen and Regen acknowledges that Regen will benefit from any payments made to
KCL.

Pursuant to the License Agreement, Zander is obligated to pay Licensor an annual
non-refundable payment of one hundred thousand US dollars ($100,000) on each
anniversary of the effective date of the License Agreement and Zander is
obligated to pay Licensor minimum annual royalties of ten thousand US dollars
($10,000) payable per year on each anniversary of the effective date of the
License Agreement. Collectively, minimum annual payments due by Zander to the
Licensor pursuant to the License Agreement equal $110,000 USD per annum
(“License Agreement Payments”).

As of the date of this Agreement, Zander has failed to pay $42,000 USD of the
License Agreement Payments due and payable by June 2019.

On September 30, 2018 Regen issued a convertible promissory note in the
principal amount of $350,000 USD (“Convertible Note”) to Zander for cash
payments paid by Zander to Regen equaling $350,000 USD. A onetime interest
charge of 10% of the principal amount shall be applied to the principal amount
of the Convertible Note (“Convertible Note One Time Charge”). On June 27, 2019
Zander converted $340,000 of the principal amount of the Convertible Note into
194,285,714 shares of the Series A Preferred stock of Regen (“Conversion
Shares”).

As of the date of this Agreement, exclusive of amounts due to Zander pursuant to
the Convertible Note, Zander is owed by Regen the principal amount of $75,900
USD resulting from Notes Payable issued by Regen to Zander (“Regen Notes”) and
Zander is owed $4,328 USD resulting from interest accrued but unpaid on the
Regen Notes (“Accrued Interest”).



THEREFORE, IT IS AGREED AS FOLLOWS:

1.On or before December 20, 2019 Zander shall return the Conversion Shares to
Regen for cancellation (“Rescission”) and upon Rescission the parties agree that
the original principal balance of the Convertible Note of $350,000 USD shall
become a liability of Regen to Zander. Rescission shall be deemed to have
occurred upon the date of submission to Regen by Zander of the Conversion Shares
along with written instructions by Zander directing Regen and/or Regen’s
Transfer Agent to cancel the Conversion Shares (“Return Date”). Subsequent to
the Rescission the principal Balance of $350,000 USD shall no longer be
convertible into equity securities of Regen and shall be applied to Annual
License Agreement Payments in accordance with Section 3 of this Agreement.



2.As of a result of the Rescission, as of the Return Date Regen shall owe Zander
the aggregate amount of $465,228 (“Aggregate Debt”) consisting of the following:

 

Principal Balance of Convertible Note    $           350,000 USD  Convertible
Note One Time Charge    $             35,000 USD  Regen Notes 
  $             75,900 USD  Accrued Interest   $                 4,328 USD 
 Total    $           465,228 USD 

 

3.The Aggregate Debt shall be applied to Annual License Agreement Payments as
follows :



 2019    $42,000 USD   2020    $110,000 USD   2021    $110,000 USD   2022  
 $110,000 USD   2023    $93,228 USD   Total    $465,228 USD 

 

Application of portions of the Aggregate Debt towards the satisfaction of Annual
License Agreement Payments that have not yet come due shall be considered by the
Parties to be prepayment of such Annual License Agreement Payments and shall
bear no interest from the effective date of this Agreement except in accordance
with Section 5 of this Agreement.

4.In the event that for any reason other than as a result of deliberate action
by either of:

(a)Regen

(b)a subsidiary ( wholly or partially owned) of Regen

(c)an agent of Regen

(d)KCL

(e)a subsidiary ( wholly or partially owned) of KCL

(f)an agent of KCL

Zander’s rights or privileges pursuant to the License Agreement are diminished
or impaired then, upon written demand by Zander, Regen and KCL shall become
jointly and severally liable to Zander for an amount in cash equal to that
portion of the Aggregate Debt which constitutes prepayments of License Agreement
Payments which have not yet become due. Payment pursuant to this Section 4 shall
be made within ten days of written demand by Zander.



5.In the event that as a result of deliberate action by either of:

(a)Regen

(b)a subsidiary ( wholly or partially owned) of Regen

(c)an agent of Regen

(d)KCL

(e)a subsidiary ( wholly or partially owned) of KCL

(f)an agent of KCL



Zander’s rights or privileges pursuant to the License Agreement are diminished
or impaired then, upon written demand by Zander, Regen and KCL shall become
jointly and severally liable to Zander for an amount in cash equal to the sum
of:

(a)the total Aggregate Debt of $465,228USD

(b)simple interest on the Aggregate Debt of 10% per annum to be calculated from
the effective date of this Agreement to the date of actual payment pursuant to
this Section 5

(c)a penalty payment of $ $150,000 USD.

Payment pursuant to this Section 5 shall be made within ten days of written
demand by Zander.

6.If any provision of this Agreement or the application thereof to any person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the Parties hereto shall negotiate in good faith in an effort to agree upon a
suitable and equitable substitute provision to affect the original intent of the
Parties.

 

7.Zander represents to Regen and KCL that:

 

a) Zander is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation and has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement without the consent, approval or authorization of, or obligation to
notify, any person, entity or governmental agency which consent has not been
obtained.

(b) The execution, delivery and performance of this Agreement by Zander does not
and shall not constitute Zander’s breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
Zander is a party, or by which Zander is or may be bound. 

8.Regen and KCL jointly and severally represent to Zander:

 

a) Both of Regen and KCL are corporations duly organized, validly existing and
in good standing under the laws of the state of their respective incorporation
and each has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement without the consent, approval or
authorization of, or obligation to notify, any person, entity or governmental
agency which consent has not been obtained.

(b) The execution, delivery and performance of this Agreement by either Regen or
KCL Zander does not and shall not constitute either Regen or KCL’s breach of any
statute or regulation or ordinance of any governmental authority, and shall not
conflict with or result in a breach of or default under any of the terms,
conditions, or provisions of any order, writ, injunction, decree, contract,
agreement, or instrument to which either Regen or KCL is a party, or by which
either Regen or KCL is or may be bound.

9.This Agreement constitutes a final written expression of all the terms of the
Agreement between the Parties hereto regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
Parties hereto. This Agreement may be altered or modified only in writing signed
by the Parties hereto.

 

10.All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
16th day of December, 2019.

Regen BioPharma, Inc.: Zander Therapeutics, Inc.

Signature:

By: David R. Koos

Signature:

By: David R. Koos

Its:  Chairman & CEO Its:  Chairman & CEO Signature and Date: December 16, 2019
Signature and Date: December 16, 2019 KCL Therapeutics, Inc.  

Signature:

By: David R. Koos

  Its:  Chairman & CEO   Signature and Date: December 16, 2019  

 